Citation Nr: 1312217	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  05-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine.

3.  Entitlement to an initial compensable rating for bursitis in the left shoulder.

4.  Entitlement to a rating for headaches greater than 0 percent prior to April 13, 2012, and 10 percent from that date.

5.  Entitlement to service connection for a chronic sleep disorder.

6.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to December 2003.

This matter is on appeal from August 2004 and September 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.

As a procedural matter, when the Veteran originally submitted his claim, he characterized one such disorder as "general weakness."  This claim was originally denied partially on the basis that it is a symptom of an underlying disorder, and not a disorder per se.  However, the evidence of record indicates that the Veteran complaints of fatigue have been often related by physicians to his diagnosed sleep apnea.  While this disorder is not service-connected, he has asserted that it is related to his other service-connected disabilities.

The Board points out that a veteran's claim is not required to be technically precise.  Rather, a description of the symptoms he or she is experiencing and how these symptoms cause disability may be sufficient if the evidence of record indicates the potential that compensation may be warranted.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Therefore, when reading his claim in the broadest scope reasonably possible, the Veteran's claim of "general weakness" has been recharacterized as stated above.

This case was remanded by the Board in February 2008, July 2010, August 2011, and March 2012 for further development and for due process reasons.

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have a chronic sleep disorder, including sleep apnea, while in service; and, a current sleep disorder, including obstructive sleep apnea, is not shown to be related or attributable to his military service, including a service-connected disorder.

2.  The Veteran has occasional pain associated with his left knee chondromalacia, but, even so, his flexion is not limited to at least 45 degrees or his extension to 10 degrees.  As well, he does not have X-ray confirmation of arthritis in the knee or instability, subluxation or ankylosis.

3.  The Veteran's arthritis of the cervical spine is manifested, at worst, by full forward, pain-free flexion of the cervical spine and a combined range of motion of 290 degrees.

4.  The Veteran's left shoulder disability is manifested, at worst, by pain with range of motion greater than shoulder level and no X-ray findings for arthritis.

5.  Prior to November 23, 2009, the Veteran's tension headaches did not manifest as prostrating attacks.

6.  From November 23, 2009 to April 12, 2012, the Veteran's headaches have been manifested by prostrating attacks occurring on average once every two months.

7.  Since April 13, 2012, the Veteran's headaches have been manifested, at most, by prostrating attacks occurring on average once a month.


CONCLUSIONS OF LAW

1.  A chronic sleep disorder, including obstructive sleep apnea, is not a result of disease or injury incurred in or aggravated by service, or else proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).

2.  Throughout the rating period on appeal, the criteria are not met for a compensable rating for the left knee chondromalacia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5257, 5260, 5261 (2012).

3.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2012).

4.  Throughout the rating period on appeal, the criteria for a compensable disability rating for left shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201, 5202 (2012).

5.  Prior to November 23, 2009, the criteria for a compensable rating for service-connected tension headaches had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8199-8100 (2012).

6.  From November 23, 2009 to April 12, 2012, resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2012).

7.  From April 13, 2012, resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for service-connected tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8199-8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the sleep disorder claim, the notification obligation was accomplished by way of a letter from the RO to the Veteran dated in February 2004, March 2004, November 2009, July 2010, and March 2012.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To the extent that there were any timing defects with respect to the notices provided, the case was most recently readjudicated in December 2012.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The issues concerning higher disability ratings are "downstream" issues.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  With respect to the issues on appeal that relate to the assignment of a higher initial rating for service-connected conditions, the Board concludes that VCAA notice requirements have been satisfied.

The Board also finds that the duty to assist requirements have been fulfilled.  The paper claims folders and the Virtual VA eFolder contain service treatment records (STRs) and post-service VA and private treatment records.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained, such as his records from the Office of Personnel Management.  The appellant has not referred to any additional, unobtained, relevant, available evidence.

Specific VA medical examinations were conducted to assess the severity of the Veteran's service-connected disabilities in 2004, 2009, and 2012.  In addition, a VA examination was conducted in November 2009 to address the weakness/sleep disorder complaints, and medical opinions were provided in October 2010 and March 2012 to address the etiology of those complaints.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports and medical opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2012); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, with respect to the sleep disorder claim, the medical opinion providers articulated a logical rationale after review of the relevant medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the value of a medical opinion lies in its reasoning).  The United States Court of Appeals for Veterans Claims (CAVC or Court) has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  The Board finds that, taken together, the VA medical opinions with respect to the sleep disorder claim are adequate under this standard. 

As to the issues addressed in this decision, there has been substantial compliance with its March 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA Disability Benefits Questionnaires (DBQs or examinations) were developed as requested with respect to the higher rating claims, and a supplemental opinion was provided with respect to the sleep apnea claim.  VCAA notice was provided to the Veteran with respect to secondary service connection claims in a March 2012 letter from the Appeals Management Center (AMC).  In addition, as requested, VA treatment records and records from the William Beaumont Army Medical Center in El Paso, Texas, were associated with the Veteran's paper claims folder and/or Virtual VA files.


Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. 

As obstructive sleep apnea is not explicitly recognized as chronic under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his diagnosed obstructive sleep apnea began in service or is secondary to a service-connected disorder.  Here, December 2010 treatment records from the El Paso Sleep Center confirm that the Veteran has been treated for and clinically diagnosed with obstructive sleep apnea, after a sleep study. 

Two October 2003 STRs reflect complaints of trouble sleeping.  The assessment was sleep disturbances, and the record noted that the Veteran was undergoing "many life changes" and that he reported "tremendous stress" due to discharging from service.

Concerning the crux of his claim, the preponderance of the evidence is against a finding that he has a sleep disorder, to include obstructive sleep apnea, that is proximately due to, the result of, or chronically aggravated by service or a service-connected disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a sleep disorder, including obstructive sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Obstructive sleep apnea is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a sleep study with oxygen saturation readings and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report sleep disturbance and fatigue symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his sleep apnea, diagnosed several years after his 2003 discharge, or to link his current diagnosis of obstructive sleep apnea to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

With respect to his claim on a secondary basis, the October 2010 VA medical opinion noted the October 2003 in-service complaint of trouble sleeping and the conclusions of the 2004 and 2009 VA examiners.  The 2010 medical opinion concluded that a disorder manifested by generalized weakness was "less likely than not related to service-connected disorders."

Because the examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is no competent evidence to the contrary, it is persuasive.

The Board next considers entitlement on a direct service-incurrence theory.  A review of the post-service evidence reveals that the preponderance of the evidence does not support the conclusion that current obstructive sleep apnea is causally related to active duty service.  An April 2004 VA examination report assessed "[s]leep disturbance manifested by occasional and improved insomnia" and "normal general weakness, most likely due to insomnia."  The November 2009 VA examination report noted that "there was no documentation of evaluation or treatment for this condition while in service" and noted the 2004 VA examiner's findings.  The 2009 examiner further reviewed the VA treatment records and noted that a December 2008 sleep study diagnosed obstructive sleep apnea and found it was "more likely than not that this is one of the major contributing factor to the subjective complaint of generalized weakness."  The examiner also opined that "[w]ithout the other symptoms associated with sleep apnea within one year post service, it is less likely than not that the sleep apnea is related to military service."  

The 2010 medical opinion provider noted that a review of the STRs showed that the sleep disturbance reported in service was related to stress.  In April 2012, an addendum medical opinion was provided, which noted the aforementioned evidence as well as the December 2010 sleep study diagnosing obstructive sleep apnea.  The addition of the December 2010 sleep study "does not impact on the previously provided [October 2010] opinion."  The opinion provider noted that the Veteran denied snoring during portion of the 2004 VA examination report assessing a sleep disorder (although in another part of the report assessing his complaints of weakness he reported that he did "some snoring but no choking or gasping for air").  Further, the opinion provider relied on the fact that he denied fatigue or weakness in an October 2004 treatment record.  The opinion provider found "the more likely etiology for the sleep apnea is obesity" based on the Veteran's weight and neck size.

Because these examiners and opinion providers expressed familiarity with the record, and cited to supporting factual data, their opinions are probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is no competent evidence to the contrary, it is persuasive.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III.  Initial ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to service-connected disabilities.  On the contrary, the evidence of record shows that the Veteran has been gainfully employed as a correctional officer throughout the period on appeal.  See November 2009 VA examination report.  Therefore, the Board finds that entitlement to TDIU is not part of the increased rating claims currently on appeal.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for the knee, spine, and shoulder.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Indeed consideration and application of 38 C.F.R. 4.59 is not just limited to cases where there is arthritis, so also in non-arthritis context.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Left knee 

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under DC 5257, for "other" knee impairment including recurrent subluxation or lateral instability, if it results in "slight" knee disability then a 10 percent rating is assigned.  Whereas a 20 percent rating requires "moderate" resultant impairment, and a 30 percent rating requires "severe" resultant impairment.  38 C.F.R. § 4.71a , DC 5257.

These descriptive words "slight," "moderate" and "severe" are not defined in DC 5257 or elsewhere in the Rating Schedule, at least as specifically concerning knee disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

Compensable ratings for limitation of flexion of the knee and leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260.



Compensable ratings for limitation of extension of the knee and leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 , Plate II.

VA's General Counsel has held that separate ratings may be assigned for limitation of extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

Turning now to the facts of this particular case.  The Veteran's STRs dated in July 1997 note he complained of left knee pain after running.  September 1997 STRs showed a partial ACL tear of the left knee resolving.

The Veteran reported that he received no treatment for the knee and that it only flares in cold weather with moderate pain, occasional stiffness.  He reported his knee giving out depending on his activity during the day.  He denied locking up, fatigue, and lack of endurance.  

Physical examination revealed no pain, swelling, or redness and full, pain-free ranges of flexion and extension.  The only positive findings during the 2004 VA examination report were mild crepitus, mild lateral deviation, and mild to moderate anterior displacement.  

The examiner specifically noted no changes of range of motion with repetitive testing or flare-ups.  The examiner found no evidence of functional impairment and that the knee did not affect the Veteran's activities of daily living or his job as a correctional officer.  X-rays were negative.  The diagnosis was symptomatic moderate left knee chondromalacia.

On VA examination in November 2009 no left knee disorder was found.  Specifically, range of motion was full and pain-free and all stability testing was negative.  The April 2012 VA examination report diagnosed chondromalacia.  The examiner noted flare-ups but specifically found full, pain-free range of motion.  X-rays revealed no arthritis or patellar subluxation.  The Veteran reported popping with weight-bearing and flares of dull pain after running or waking up.  The examiner concluded that the left knee did not impact his ability to work.

The preponderance of the evidence is against a finding of compensable recurrent subluxation or lateral instability.  All of the objective testing for this (e.g., McMurray, Lachmann, varus and valgus stress) in 2009 and 2012 were negative.  While the Veteran reported his knee gave way and positive drawer sign and ligament testing was noted during the 2004 examination, the examiner concluded that there was "no evidence of functional impairment."

There has not been any X-ray confirmation of arthritis knee, so Diagnostic Code 5003 is not for application as there must be radiographic evidence.  See 38 C.F.R. § 4.71a, DC 5003 (indicating arthritis must be objectively confirmed by X-ray). 

Accepting that he has chronic pain in his knees, even if not because of arthritis, it does not result in limiting his knee flexion to at least 45 degrees or his extension to 10 degrees.  To the contrary, even considering his bilateral knee pain, he had completely normal, pain-free ranges of motion during the three VA examinations.  Certainly then, his flexion and extension do not warrant even the most minimum compensable rating of 10 percent under DC 5260 and 5261.  Also, because he has normal extension and flexion, he cannot receive separate ratings as concerning his flexion and extension under VAOPGCPREC 9-2004.

In considering the potential applicability of other DCs, the Board finds that DC 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable to the facts of this case, as the medical and lay evidence does not show the Veteran has the type of impairment contemplated by these other DCs.  For example, the mere fact that he continues to have a considerable amount of range of motion in his knees, even if less than normal range of motion, in turn means that, by definition, his knees are not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

As the Veteran's knee complaints have remained consistent throughout the appeal, the Board cannot "stage" his ratings under Fenderson, either.  And because, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cervical spine

Since the date of service connection, the Veteran's arthritis of the cervical spine has been rated as 10 percent under Diagnostic Code 5010-5237, 38 C.F.R. § 4.71a (2012).

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

10 percent - forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height;

20 percent - forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

30 percent - forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine; 

40 percent - unfavorable ankylosis of the entire cervical spine; and

100 percent - unfavorable ankylosis of the entire spine.

Forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees are considered normal ranges of motion of the cervical spine.  Plate V, 38 C.F.R. § 4.71a (2012).

After a careful review of the record, the Board finds that a higher evaluation for arthritis of the cervical spine is not warranted at any time during the appeal.

Historically, August 1998 service treatment records reflect a neck sprain/strain.  During an April 2004 VA examination, the Veteran complained of constant soreness to the neck after prolonged work or weight lifting.  He also reported increased stiffness and fatigue and pain radiating to the shoulders.  The examiner noted that "this condition really does not affect his daily activities and does not affect his job."  The Veteran had full range of motion.  He had no discomfort with flexion, but discomfort was noted with his other movements.  The examiner assessed "only probably 10% reduction" of flexion with flare-ups.  Repetitive movement revealed no signs of fatigability or changes in flexion.  The examiner estimated no functional impairment due to the neck condition.  A cervical spine series revealed minimal degenerative changes.

A March 2008 statement from a Dr. S. Silvia, who began treating the Veteran in 2004, reported that the Veteran stated that his neck pain was getting worse.  A September 2008 treatment record from Dr. S. Crouse noted that the Veteran had tenderness in the neck.  

A May 2009 VA examination report noted that the Veteran had mild, intermittent (several times a year) neck pain without radiation.  The Veteran had full forward flexion and extension; left and right lateral flexion to 40 degrees; and left and right rotation to 60 degrees.  The examiner noted that no pain was elicited and that there was no limitation after repetitive movements and there would be no limitation during flare-ups.  Examination revealed no pain with motion; no abnormal spinal curvature; and normal motor sensory, and reflex assessment.  It was specifically noted that the Veteran had been employed for several years as a corrections officer and had not lost any time from work.  The examiner opined that the cervical spine disorder had no significant effects on his employment or daily activities and that there was no current functional impairment in the cervical spine.

A November 2009 X-ray noted possible mild, left neural foraminal narrowing at C6-7.  Similar findings were made in a 2004 VA X-ray of the cervical spine.  A December 2009 VA treatment record noted that he continued to have "some" neck pain.  

During the April 2012 DBQ of the neck, the examiner recorded full range of motion in all directions with no objective evidence of painful motion.  The Veteran reported that the examination was inadequate because he wasn't asked about neurological disability and his legs give way.  However, with respect to the cervical spine, a review of the cervical spine examination reports reveals that a neurological assessment of the upper extremities was conducted.  The April 2012 examiner found sensory examination normal with no radiculopathy and no neurological abnormalities, and full strength.  A neurological evaluation of the lower extremities was not deemed necessary.  Further, while it was reported that the Veteran had intervertebral disc syndrome, there were no incapacitating episodes in the last 12 months.  

The Veteran's arthritis of the cervical spine had been manifested by full forward flexion at the time of three examinations during this appeal.  Even considering his complaints of pain and functional loss, his limitation of range of motion nowhere near approximates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Such is simply not shown.  Likewise, the combined range of motion of the cervical spine was greater than 170 degrees during all three examinations.  At worst, the combined range of motion was 290 degrees during the 2009 examination.  Further, the 2009 examiner specifically found that the cervical spine symptomatology was not severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, the requirements for a 20 percent evaluation have not been approximated.

Further, the cervical spine disability is not such as to warrant a higher rating even after consideration of functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40; 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  There is no suggestion in the record that functional losses cause problems that equate to limitation of flexion to 30 degrees or less, or combined range of motion to 120 degrees or less.  While the 2004 examiner reported discomfort with extension, rotation, and lateral flexion, the examiner assessed "only probably 10% reduction" of flexion with flare-ups, which would still not rise to the level of a 20 percent rating for limited range of motion.  Further, repetitive movement revealed no signs of fatigability or changes in flexion and the examiner estimated no functional impairment due to the neck condition.  

The Board is also aware of the Veteran's statements regarding neck pain, but finds a higher rating is not warranted based upon these reports of pain as the preponderance of the evidence, including the three VA examination reports and the VA and private treatment records, do not reflect pain which results in functional loss that more nearly approximates a 20 percent rating.  The 2009 and 2012 examination reports did not find any pain on motion.  In sum, a higher rating is not warranted under the DeLuca criteria.

A separate rating for any associated objective neurologic abnormalities is also not warranted as there is no competent evidence of any neurologic deficit associated with the cervical spine disorder.  A rating under the Formula for Rating disc syndrome is also not warranted.  The Formula for Rating disc syndrome provides a rating for disc disease when there are incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence of record does not contain any report of incapacitating episodes, and there is no evidence, or even allegation, of doctor-prescribed bed rest. 

As the Veteran's cervical spine complaints have remained consistent throughout the appeal, the Board cannot "stage" his ratings under Fenderson, either.  And because, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left shoulder

The Veteran's left shoulder disability (bursitis) is rated under Diagnostic Code 5019 as noncompensably disabling.  He reported in December 2012 that he has a constant, burning pain in the shoulder.

The rating schedule provides that bursitis should be rated on the limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2012).  Diagnostic code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation at any time during this appeal for left shoulder disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a compensable evaluation.

A February 2004 private treatment record assessed a sprained rotator cuff after the Veteran complained of bilateral shoulder pain with weightlifting.  There were no impingement signs and no weakness to movement.

Report of VA examination dated in April 2004 reflects complaints of pain in the shoulders.  Examination revealed "very mild" tenderness to deep palpation and full range of motion in all directions without pain.  X-rays were negative.

Report of VA examination dated in November 2009 reflects complaints of a pinching pain without flares, swelling, warmth, redness, episodes of dislocation, giving way, or locking.  The examiner noted no reported job limitation and no effect to his activities of daily living.  Range of motion was full; no pain was elicited and there was no limitation following repetition.  The examiner found "no current functional impairment in the left shoulder."  X-rays were negative for degenerative changes.

Report of VA examination dated in April 2012 revealed flare-ups described as pain with weight-lifting.  Range of motion was full without objective evidence of pain.  There was no functional loss in the left upper extremity and no reduction in the range of motion after repetitive testing.  It was noted that there was no history of recurrent dislocation, no tenderness of palpation, and no history of mechanical symptoms like clicking.

During this appeal, neither the lay nor the medical evidence reflects that left shoulder motion is limited to shoulder level as required for the minimum compensable evaluation under Diagnostic Code 5201.  Three separate reports of VA examination show that the Veteran has full, pain-free range of motion and that repetitive-use testing showed no additional loss of motion or pain.  While the Veteran reported flare-ups of pain with weight-lifting, neither his statements nor the medical findings reflect that the range of motion was functionally limited to shoulder level, i.e. 90 degrees.  A compensable evaluation under Diagnostic Code 5201 is not warranted by direct application or when considering the tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, x-rays dated in 2004 and 2009 indicated no evidence of degenerative changes which would warrant a 10 percent evaluation based on findings for arthritis and limitation of motion under Diagnostic Code 5003.

As the Veteran's left shoulder complaints have remained consistent throughout the appeal, the Board cannot "stage" his ratings under Fenderson, either.  And because, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches 

The Veteran is service-connected for tension headaches, effective December 21, 2003, and rated at 0 percent disabled under DC 8199-8100 prior to April 13, 2012.  DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Noncompensable ratings are assigned for attacks that are less frequent than those under the 10 percent rating.  38 C.F.R. § 4.124a, DC 8100 (2012).  "Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, p. 1523 (30th ed. 2003).

Prior to November 23, 2009 

At the April 2004 VA neurology examination, the Veteran reported severe to agonizing headaches about twice a month, characterized as band-type headaches which are triggered by prolonged exercise.  For relief, he takes Motrin or tries to sleep.  The examiner noted that "this condition does not incapacitate him and they are not prostrating in nature."  He was assessed with tensional headaches.

A May 2006 neurologist's assessment noted that the Veteran reported that 95% of his headaches occurred after running.  The neurologist described the headaches as "bitemporal" or "pressure type" headache without nausea or vomiting, although he gets some photo and phonophobia.  He got good relief by taking Motrin and lying down and taking a nap.  

In November 2007 a co-worker reported that the Veteran had severe headaches and could not function at work but "stays to complete the job" regardless.  In March 2008 the Veteran reported that he constantly had headaches and some were so severe they last 3 to 4 days.  A private physician who had been treating the Veteran since 2004 noted in March 2008 that "[h]is migraine headaches have been severe in nature and report durations from 24 to 72 hours on average of one to two times monthly."  A September 2008 private physician noted that the Veteran had "exertional headaches" 90% of the time after running that last from three hours to all day and are relieved by Motrin or Aleve.

In June 2009 a VA treatment record noted that the Veteran reported headaches once or twice a week, ranging widely in severity from 1 to 9 out of 10 on the pain scale.  

Based on the above, the Board does not find that the Veteran's migraine headaches meet the criteria for a compensable rating prior to November 23, 2009.  Consideration has been given to his report of experiencing approximately multiple headaches per month.  However, the preponderance of the evidence is against a finding of prostrating headaches during this period.  The 2004 examiner found that his headaches were not prostrating in nature.  Neither the 2006 neurologist nor the 2007 private physicians describe prostrating headaches.  Indeed, his co-worker's 2007 statement indicates that he is able to continue working despite the occurrence of a headache, which directly contradicts a finding that the headaches are prostrating.  The totality of the evidence simply does not more nearly approximate a disability picture reflective of "extreme exhaustion or powerlessness" and does not rise to the level of severity contemplated by a 10 percent rating.

Accordingly, the Board finds that a compensable rating for migraine headaches, on a schedular basis, is not warranted prior to November 23, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


November 23, 2009 to April 11, 2012

During the November 23, 2009 VA examination the examiner noted that the Veteran had 2 to 3 headaches a month usually lasting 1 to 2 days and that less than half of those were prostrating.  The examiner noted that the headaches had a significant effect on occupation in that the headaches increased absenteeism and decreased concentration. 

In April 2010, the Veteran's fiancé reported that the Veteran had "very severe" headaches and that the medication only helped for several hours before the headaches returned.  A September 2010 VA treatment record noted that the Veteran reported 1 to 2 headaches a month.  A November 2011 VA treatment record noted that the Veteran reported a headache rated 1 out of 10 on the pain scale.

Based on the above, the Board finds that the Veteran's migraine headaches met the criteria for a 10 percent rating, but no more, from November 23, 2009 to April 12, 2012.  The statements made by the November 2009 VA examiner equate to a finding that the Veteran has prostrating attacks due to headaches averaging one in two months.  The preponderance of the evidence is against a finding of prostrating headaches at a frequency of once a month during this period as the treatment records do not describe prostrating headaches and the November 2011 treatment record only assessed the Veteran's headache pain as a 1 on a scale of 10.  Such evidence does not rise to the level of severity contemplated by the next higher, 30 percent, rating.

Accordingly, the Board finds that a 10 percent rating for migraine headaches, but no higher, is warranted from November 23, 2009 to April 12, 2012.  

From April 13, 2012

During the April 13, 2012 VA examination the examiner noted that the Veteran had characteristic, prostrating attacks more frequently than once a month, but the Veteran did not have very frequent prostrating and prolonged attacks of migraine pain.  The headaches usually lasted 1 to 2 days.  A December 2012 written statement from the Veteran indicated that he thought his headaches were very disabling in that "his day stops" when he has a headache.

Based on the above, the Board finds that the Veteran's migraine headaches met the criteria for a 30 percent rating, but no more, from April 13, 2012.  The statements made by the April 2012 VA examiner equate to a finding that the Veteran has prostrating attacks due to headaches averaging once a month.  The preponderance of the evidence is against a finding of prostrating headaches at a "very frequent" rate as the April 2012 examiner specifically found that the headaches did not rise to that level of severity.  Such evidence does not rise to the level of severity contemplated by the next higher, 50 percent, rating.

Accordingly, the Board finds that a 30 percent rating for migraine headaches, but no higher, is warranted from April 13, 2012.  

Extraschedular considerations
 
Lastly, in exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, though, the Board finds that the rating criteria sufficiently contemplate the extent and severity of these service-connected disabilities at issue, including insofar as addressing the Veteran's symptoms and complaints.  With respect to his shoulder, knee, headache and cervical spine, his primary complaint is of chronic or persistent pain and, with respect to his orthopedic claims, the effect this pain have on his range of motion.  But his existing ratings, even those that remain noncompensable, take this into account as described above.  The rating criteria therefore are adequate to evaluate these disabilities and referral for consideration of extra-schedular ratings is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection for a sleep disorder, to include obstructive sleep apnea, is denied.

An initial compensable rating for left knee chondromalacia is denied.

An initial rating in excess of 10 percent for a cervical spine is denied.

An initial compensable rating for bursitis in the left shoulder is denied

A compensable rating for headaches prior to November 23, 2009, is denied.

A 10 percent rating for headaches from November 23, 2009 to April 12, 2012, is granted, and a 30 percent rating for headaches from April 13, 2012 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With respect to the left ankle claim, the Veteran underwent VA examinations in April 2004, as well as July and November 2009.  The 2004 examination diagnosed episodic arthralgia of the ankle.  The 2009 examination identified the Veteran as having ankle stiffness.  Only in the July 2009 VA examination did the examiner provide an opinion as to whether the left ankle disorder was related to service.  The examiner stated that it was less likely that not related to active duty.  However, no rationale was provided in support.  Accordingly, the issue was remanded in March 2012 in order for the July 2009 examiner to prepare an addendum which provided an adequate rationale for the opinion that it was less likely as not that the Veteran's current left ankle symptomatology was related to his active service, to include being the residuals of an ankle sprain in 2001. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner must provide a reasons and bases in support of her opinion in order for it to be adequate for adjudication purposes.

In this case, an addendum opinion was not provided.  Instead, the Veteran underwent a VA ankle disability benefits questionnaire in April 2012 which did not diagnose a left ankle disorder and did not provide a medical opinion.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a medical opinion should be obtained that is in compliance with the Board's March 2012 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any left ankle disability diagnosed since this claim was filed in 2004 (i.e. residuals of sprained left ankle with episodic arthralgias to the joint diagnosed in April 2004 VA examination) was caused by an event during the Veteran's active service, including a June 2001 left ankle sprain documented in the service treatment records.  The entire claims file must be made available to the opinion provider.  Rationale for the requested opinion must be provided to include discussion of the Veteran's documented medical history and all lay assertions submitted in support of the Veteran's claim.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of this claim) and legal authority.

3.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


